Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 1 of 14

JAMES A. QUADRA, State Bar No. 131084

REBECCA COLL, State Bar No. 184468

ROBERT D. SANFORD, State Bar No. 129790

MACHAELA M. MINGARDI, State Bar No. 194400

QUADRA & COLL, LLP FILED UNDER SEAL
649 Mission Street, Fifth Floor

San Francisco, CA 94105

Telephone: (415) 426-3502

Facsimile: (415) 625-9936

Attorneys for Plaintiffs Carl Kelley and Michael McElligott

UNITED STATES DISTRICT COURT

  

: Bed,
NORTHERN DISTRICT OF CALIFORNIA CY eo
fl
UNITED STATES OF AMERICA, ex rel. Case No.: CV19-2233-DMR
CARL KELLEY and MICHAEL
MCELLIGOTT, FIRST AMENDED COMPLAINT FOR
VIOLATION OF FALSE CLAIM ACT
Plaintiffs; (31 U.S.C. §§3729 et seq.)
V. Filed Under Seal Pursuant to 31 U.S.C.

§3730(b)(2) and Local Rule 79-5
MCKESSON CORPORATION, a Delaware

corporation, Jury Trial Demanded

Defendants.

 

 

 

 

Plaintiffs Carl Kelley and Michael McElligott respectfully allege:

I. INTRODUCTION
i. Plaintiffs and relators Carl Kelley (“Kelley”) and Michael McElligott
(McElligott”) respectfully file this First Amended Complaint on behalf of the United States of
America and individually against McKesson Corporation, a Delaware corporation doing business
in this District (“McKesson”), pursuant to the False Claims Act, codified at 31 U.S.C. §§3729 et
seg. (“FCA”).
2. McKesson is one of the largest distributors of drugs throughout the United States,

including narcotic opioids listed by the United States Drug Enforcement Administration

|
Sealed First Amended Complaint Case No. CV19-2233-DMR

 
10
11
12

14
15
16
17
18
19
20
21
22

24
25
26
27

28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 2 of 14

(“DEA”) as Schedule II drugs. (See www.dea.gov/drug-scheduling) Schedule II opioids such as
morphine, hydrocodone, oxycodone and fentanyl are described by the DEA as “dangerous” and
have “a high potential for abuse, with use potentially leading to severe psychological or physical
dependence.” (/d.) As described in detail below, McKesson has distributed and continues to
distribute Schedule II opioids throughout the United States with the knowledge that its supply
chain is riddled with security flaws that allow for the diversion of extraordinary quantities of
opiates for purposes other than the lawful medical use of these drugs as prescribed by physicians.
McKesson has intentionally concealed the extent of its security flaws from the federal
government for over at least a decade, while deceiving the federal government into settling two
legal proceedings and falsely representing to the federal government that McKesson will comply
with the law. As a result, McKesson is knowingly and directly contributing to the pandemic of
opioid abuse in the United States described by the National Institutes of Health (“NIH”) as a
“public health crisis with devastating consequences.” (See www.drugabuse.gov/drugs-
abuse/opioids/opioid-overdose-crisis) The NIH reports that over 47,000 people died from opioid
overdose in this country in 2017 and that, as of January 2019, more than 130 people die every
day from opioid overdose. (/d.) The “total ‘economic burden’ of prescription opioid misuse
alone in the United States is $78.5 billion a year, including the costs of healthcare, lost
productivity, addiction treatment, and criminal justice involvement.” (/d.) McKesson is directly
responsible for this public health crisis because McKesson is essentially operating a nationwide
illegal opioid distribution system, while intentionally deceiving federal, state and local law
enforcement agencies about known lapses in the security of McKesson’s distribution system.
McKesson could easily tighten security to significantly reduce the illegal diversion of opioids,
but McKesson refuses to take these necessary measures because doing so would adversely
impact McKesson’s profitability.
JURISDICTION AND VENUE

3, This Court has federal question jurisdiction pursuant to 21 U.S.C. §1331 because

this action is a case or controversy under Article III of the United States Constitution that arises

under 31 U.S.C. §§3730 and 3732.

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
oO fo NY DD

10
11

13
14
15
16
17
18
19
20
ral
22
23
24
Za
26
21

28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 3 of 14

4. Venue is proper in this District under 31 U.S.C. §3732(a) and 28 U.S.C. §1391(c)

because McKesson does business and is headquartered in San Francisco, California.
PARTIES

5. Plaintiff and Relator Carl Kelley worked for McKesson from 2001 until May
2017. He was a senior IT Distribution manager at McKesson from 2006 until 2017 for all
national pharmaceutical distribution centers. His staff was part of the team that supported
servers, workstations, customer and employee interaction. Kelley managed a group of up to 12
technicians for 35 distribution centers and worked at the Distribution Center (“DC”) in Olive
Branch, Mississippi from 2013 to 2017. He traveled with McKesson’s Chief Executive Officer,
John H. Hammergren (“Hammergren”) Hammergren and senior members of McKesson to work
on their technology needs. He also worked on personal IT for all senior officers of McKesson
and their family members.

6. Plaintiff and Relator Michael McElligott worked for McKesson from 1999 to
2009. While at McKesson, McElligott provided personal security for Hammergren.

7. In connection with their work at McKesson, Kelley and McElligott personally
witnessed evidence of lack of security at DCs, and other corporate facilities. Kelley and
McElligott also witnessed activities that indicated the presence of a corporate culture that flouted
the law. In addition, Kelley and McElligott have spoken with numerous former and current
McKesson employees regarding some of the matters alleged below. The factual allegations in
this Complaint are based on facts personally known by Kelley and McElligott, and information
obtained by Kelley and McElligott from communications with former or current McKesson
employees which they are informed and believe to be true.

8. Defendant McKesson is a corporation duly organized and existing under the laws
of the State of Delaware, is qualified to do business in the State of California, and is doing
business in the City and County of San Francisco, California where McKesson maintains its

corporate headquarters.

a

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
Co Ob Co SS DH

11
12
13
14
15
16
17
18
19
20
21
gd
23
24
25
26
29
28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 4 of 14

FACTUAL ALLEGATIONS

9, McKesson states on its website:

McKesson is the oldest and largest healthcare company in the nation, serving
more than 50% of U.S. hospitals and 20% of physicians. We deliver one-third of
all medications used daily in North America,

(See www.mckesson.com)

10. McKesson distributes medications, including Schedule II opiates, through 35 DCs
located throughout the United States. McKesson’s executive management has long known of
significant security flaws in its DCs which allow for the easy theft of products in the supply
chain, including Schedule II opiates, euphemistically known as “shrinkage” at McKesson.! A
huge amount of product, including Schedule II opiates, pass through McKesson’s 35 DCs ona
daily basis. As Hammergren once stated to McElligott: “it comes in and goes out so fast, we
don’t know where it is.”

lie In or about 2006, McKesson retained a security expert and ASIS Certified
Protection Professional, John Tippit (“Tippit’”’), to conduct a security review of McKesson’s
operations, which identified numerous security lapses at McKesson’s DCs, many of which
remain today as discussed below. Hammergren expressly told Tippit not to investigate inventory
of Schedule II drugs, which would have created evidence that McKesson knew that Schedule II
drugs were being stolen from McKesson’s DCs. During his investigation, Tippit was able to
easily access secured areas within McKesson DCs, including areas where Schedule II opiates
were stored. Tippit made several recommendations to improve security at McKesson’s DCs, but
most of the recommendations were never implemented due to the expense. No full-time internal
DC security staff were hired to ensure that the rate of shrinkage decreased. Implementation of a

reporting mechanism for shrinkage did not occur. Known weaknesses in McKesson’s

 

' McKesson has also suffered loss of inventory in its distribution chain of: (1) Schedule HI drugs,
which have a “moderate to low potential for physical and psychological dependence,” such as
acetaminophen with codeine, ketamine, and anabolic steroids; and (ii) Schedule IV drugs, which
have a “low potential for abuse,” such as Xanax, Darvocet, Valium, Ativan, and Ambien. (See
www.dea.gov/drug-scheduling)

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
10
11

13
14
15
16
L7
18
[9
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 5 of 14

information technology system allowed for external access to corporate financial accounts as
well as the failure to properly account for drug inventory.

12. McKesson has a long history of failing to ensure that the Schedule II opiates that
pass through its DCs are not diverted for unlawful use. In 2008 and again in 2017, McKesson
entered into settlement agreements with the United States Department of Justice (“DOJ”) and
DEA regarding McKesson’s failure to prevent the diversion of opiates, particularly by failing to
identify and report suspicious opioid orders but instead simply filling those orders. At the time
McKesson entered into both the 2008 and 2017 settlement agreements, McKesson was aware of
numerous flaws in security at its DCs which allowed for the diversion of opiates by means other
than filling suspicious opioid orders, including security flaws identified by Tippit, but McKesson
intentionally concealed those security lapses from the DOJ and DEA. Most of these security
flaws continue to the present. Opportunities to divert opioids and high value drugs existed at the
truck loading dock, before drugs are scanned into the DC inventory and while drugs are stored
before distribution to McKesson customers. Positive control was not maintained in DCs,
allowing staff to remove drugs from the conveyor and throw them in trash bins for later removal.

On its website, McKesson touts that it has “strong programs designed to detect and
prevent opioid diversion within the pharmaceutical supply chain,” known as a Controlled
Substance Monitoring Program (“CSMP”). (See www.mckesson.com/about-mckesson/fighting-
opioid-abuse/controlled-substance-monitoring-program) A copy of McKesson’s webpage
regarding its CSMP is attached as Exhibit A and incorporated herein by reference. McKesson is
required to maintain the CSMP pursuant to the 2017 settlement agreement with the DOJ.
McKesson’s misrepresentations regarding the effectiveness of its CSMP differ markedly from
the day-to-day reality of operations in McKesson’s distribution centers:

a. McKesson claims that it has an “[e]xperienced compliance team”

“comprised of more than 40 diversion experts with more than 240 years of cumulative

DEA enforcement experience.” (Exhibit A.) McKesson’s “internal compliance team” is

designed simply to create the false impression for the public and federal and state

regulators that McKesson maintains robust security to prevent the diversion of opioids.

5
Sealed First Amended Complaint Case No. CV19-2233-DMR

 
NS A

Co wo oOo 4

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 6 of 14

In reality, each of McKesson’s DCs is separately managed by a DC manager with the
primary responsibility to operate the DC as profitably as possible, which leads the DC
manager to conceal security breaches at the DC in order to minimize the disruption of
the distribution of product and the consequent reduction in profits. Each McKesson DC
manager is allowed a limited and inadequate budget for security at the DC and is
expected to keep operations running efficiently within that limited budget, which
creates an incentive for DC managers to conceal security issues from McKesson’s
“internal compliance team.” To cite just one example of inadequate security at
McKesson’s DCs, as recently as 2017 the entire on-duty security staff at one of
McKesson’s largest DCs located in Olive Branch, Mississippi consisted of one absentee
manager who traveled extensively, borrowed assistance from the facilities team who
are not trained or qualified to perform security work, a small contingency of contracted
security workers instructed only to check badges, and a single security guard at the
entrance to the DC. McKesson’s DC in Olive Branch is approximately 647,000 square
feet; the total floor area of the Superdome is 269,000 square feet. McKesson DC
managers are under substantial pressure to maintain efficient operations with an
insufficient security budget, despite the well-known problem of ongoing diversion of
Schedule II opioids and other “high value products.” In short, McKesson’s “internal
compliance team” is a fig leaf designed to placate government regulators and to
promote McKesson’s false public relations campaign that it takes the diversion of
opioids at its DCs seriously.

b. McKesson claims that it has “thorough customer due diligence and
ongoing oversight,” which includes “monitor[ing] its customers’ orders of controlled
substances for potential diversion throughout the customer relationship.” (Exhibit A.)
In reality, McKesson does not monitor customer orders for potential diversion of
opioids. For example, if one of McKesson’s largest and most valued customers reports
that a delivery of controlled substances was not received, McKesson’s practice is to

simply reship a second delivery of the controlled substances without questioning the

6

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 7 of 14

customer, investigating the missing delivery, or advising DEA or government
regulators that shipments of controlled substances are going missing. Instead, if
customers begin to regularly complain to McKesson that orders of controlled
substances or other high value product are not being delivered, McKesson institutes a
“secondary check” on a distribution line so that product on that line is allegedly
inspected a second time before being shipped. The diversion of controlled substances
that customers claim were never delivered recently became so prevalent at one
McKesson DC that up to ten distribution lines had secondary checks. The secondary
checks are not sufficient to stop diversion of controlled substances that McKesson
customers purportedly do not receive and that McKesson covers up by simply sending a
second shipment.

G McKesson touts that it has a “cutting-edge controlled substances
threshold management program [with] ongoing refinements to reflect the most up-to-
date information and trends.” (Exhibit A.) While McKesson does not state clearly what
its “threshold management program” even does, the reality is that McKesson does not
have an accurate record of how or how much Schedule 2 controlled substances are
diverted from its mammoth distribution system, although the technology is available
that could track precisely the location of controlled substances within McKesson’s
distribution system. As alleged above, Hammergren admitted to McElligott that the
flow of product through McKesson’s DCs is so rapid and large, McKesson does not
keep track of the product. However, Hammergren co-authored a book published in
2008, entitled “Skin in the Game: How Putting Yourself First Today Will
Revolutionize Health Care Tomorrow,” which describes on page 14 how radio-
frequency identification (“RFID”) tags can be used to track and monitor any
prescription drug. McKesson does not use RFIDs to track the Schedule 2 controlled
substances within its distribution system. McKesson has intentionally refused to install
cutting edge RFID technology to track and monitor controlled substances in its DCs.

The absence of an effective “management program” to monitor and track opioids is

7
Sealed First Amended Complaint Case No. CV19-2233-DMR

 
10
11

13
14
15
16
17
18
19
20
21
22
59
24
25
26
27

28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 8 of 14

apparent in McKesson’s after-the-fact implementation of secondary checks to try to
detect the ongoing diversion of controlled substances that McKesson only learns about
when customers report that orders have not been delivered.

d. McKesson claims that it “reports controlled substances transactions,
including orders deemed suspicious and blocked by our CSMP ... via the automated
ARCOS drug reporting system, which monitors the flow of DEA controlled substances
from their point of manufacture through commercial distribution channels to point of
sale or pharmaceutical distribution.” (Exhibit A.) McKesson’s claim essentially repeats
verbatim the DEA’s description of the ARCOS (Automation of Reports and
Consolidated Orders System). (See
https://www.deadiversion.usdoj.gov/arcos/index.html.) In reality, McKesson does not
accurately report controlled substances transactions to the DEA or government
regulators, including failing to report to the DEA incidents when McKesson customers
complain that opioid orders are not delivered and McKesson ships a replacement order.
McKesson actively conceals from the DEA and law enforcement the occurrence and
details of specific incidents of diversion of opioids, including the identity of McKesson
employees or independent contractors who are discharged for opioid theft. Diversion of
opioids from McKesson’s DCs typically is discovered by outside sources, such as
customers who report receipt of empty opioid bottles like the Rite-Aid pharmacy
located in Milford, Michigan as discussed in the warning letter sent to Hammergren by
the Food & Drug Administration (“FDA”), dated February 7, 2019, a copy of which is
attached as Exhibit B. In another incident, local law enforcement discovered in or
about 2016 that high value product, including opioids, stolen from McKesson’s DC in
Olive Branch, Mississippi was being sold online via Facebook. In sum, while
McKesson fails to properly track the extent of the diversion Schedule II controlled
substances, McKesson often does not report even known incidents of diversion to

federal regulators.

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
oO Oo SS DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 9 of 14

e. McKesson touts that it operates a “[t]ightly controlled physical supply
chain,” where allegedly: (i) “[c]Jontrolled substances are locked, monitored and stored
in two DEA-regulated spaces;” (ii) “[s]chedule 2 narcotics go in a high-security ‘vault’
background checks are given to all employees who handle Schedule 2 narcotics;” and
(iv) “[c]ontrolled substances are packaged under video cameras, where they’re packed
in specially sealed plastic bags.” (Exhibit A.) The reality of McKesson’s physical
supply chain is far different than McKesson’s misleading description.

First, McKesson knowingly has numerous unmonitored or poorly monitored
locations within its DCs where Schedule 2 drugs are “diverted,” i.e. stolen, yet
McKesson takes no or inadequate steps to tighten security. The unmonitored or poorly
monitored locations include: (i) the parking lots where trucks wait to deliver incoming
opioids to the DCs; (ii) the loading docks where the opioids are transferred to and from
delivery trucks; (iii) areas within the DCs through which the opioids transit before or
after reaching the “DEA-regulated spaces,” where distribution lines operate behind a
chain-link fence within the DC; and (iv) the opioid distribution lines within the fenced
areas.

Second, McKesson does not strictly control access to the fenced-off areas where
the distribution lines for Schedule 2 controlled substances operate. Access is controlled
by a badge system, but those with badges are able to allow access to others. Moreover,
those with badges are often not properly screened when hired as alleged below. A
McKesson employee has witnessed the theft of high value product within the allegedly
secured areas. A “code of silence” pervades the distribution systems at McKesson DCs,
so that known incidents of opioid theft are not reported.

Third, the security cameras in McKesson DCs are typically not monitored in
real time and the presence of the cameras is not a particularly effective deterrent.

McKesson employees or independent contractors are able to easily conceal the theft of

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
& WwW WN

10
11
12

14
15
16
17
18
19
20
a
22
23
24
25
26
27

28

 

 

Case 4:19-cv-02283-DMR Document11 Filed 08/08/19 Page 10 of 14

opioids from the view of the cameras. McKesson does not have roving security guards
in its DCs, including in the allegedly “DEA-regulated” spaces.

Fourth, McKesson’s allegedly “formal background checks” are inadequate to

 

screen out employees or independent contractors who pose a risk of diverting Schedule
2 controlled substances. McKesson does not actually perform the background check on
many employees or independent contractors, but instead relies on employment agencies
to conduct background checks. If an independent contractor is caught stealing product
or suspected of stealing product, McKesson will often advise the employment agency
simply that the independent contractor is no longer needed, which is part of
McKesson’s pattern and practice of concealing the extent of its problem with the
diversion of high value products, including opioids. At the Tennessee and New Jersey
DCs, an estimated fifteen percent of the employees or independent contractors
discharged by McKesson had access to the purportedly secure areas in McKesson’s
DCs and were either caught or suspected of stealing high value product including
opioids. This unlawful concealment of product theft is rampant at McKesson DCs

fi McKesson claims that it is engaged in “[o]going state and federal
collaboration efforts.” (Exhibit A.) In reality, McKesson actively conceals the extent of
the diversion of opioids from local, state and federal governmental agencies, as well as
the gaps in McKesson’s security system. McKesson regularly and intentionally fails to
report known incidents of opioid theft and to identify employees or independent
contractors suspected of opioid theft. Since these security flaws have been noted, many
senior corporate leaders have chosen to leave the company to avoid scrutiny.
Hammergren has moved to Change Healthcare, a company that compiles information
about doctor’s prescriptions and patient identification, to avoid being associated with

the distribution problems at McKesson.

First Claim For Relief
Violation of False Claim Act (31 U.S.C. §3729(a)(1))

13. Kelley and McElligott incorporate by reference all allegations in the preceding

10

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
10
11
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/08/19 Page 11 of 14

paragraphs as if fully set forth here.

14. Under the “implied false certification theory,” a violation of the False Claims Act
can occur when “a defendant makes representations in submitting a claim but omits its violations
of statutory, regulatory. or contractual requirements ... if they render the defendant’s
representations misleading with respect to the goods or services provided.” See, e.g, Universal
Health Servs. v. United States ex rel. Escobar, __U.S.___, 136 S.Ct. 1989, 1999, 195 L.Ed.2d
348, 361 (2016) (emphasis added). McKesson violated the False Claims Act, codified at 31
U.S.C. §§3729 ef seq., by: (1) knowingly presenting or causing to be presented a false or
fraudulent claim for payment or approval (31 U.S.C. §3729(a)(1)(A)); (ii) knowingly making,
using or causing to be made or used, a false record or statement material to a false or fraudulent
claim (31 U.S.C. §3729(a)(1)(B)); and/or (iii) conspiring to commit a violation of 31 U.S.C.
§3729(a) (31 U.S.C. §3729(a)(1)(C)), through, inter alia, omitting its violations of statutory,
regulatory, and contractual requirements.

15. McKesson violated the False Claim Act in connection with false or fraudulent
claims, records or statements submitted for payment or approval under various federal programs,
including but not limited to the Medicare program (42 U.S.C. §§1395 ef. seg.). Other relevant
federal programs potentially impacted by McKesson’s violation of the False Claims Act include:
(i) TRICARE, a health care program administered by the United State Department of Defense
(10 U.S.C, §§1071 et seq.); (i) CHAMPVA, a health care program administered by the United
States Department of Veteran Affairs (38 U.S.C. §§1781 ef seqg.); and (iii) FEHBP (Federal
Employee Health Benefit Program), a health insurance program administered by the United
States Office of Personnel Management (5 U.S.C. §§8901 ef seq.).

16. McKesson’s claims, records or statement were false or fraudulent because
McKesson has failed and continues to fail to disclose to the federal government that McKesson
is not operating its DCs in compliance with the Comprehensive Drug Abuse Prevention and

Control Act of 1970, 21 U.S.C. §§801 e7. seg. (“CSA”), and the regulations promulgated

 

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24

25

26

28

 

 

Case 4:19-cv-02233-DMR Document 11 Filed 08/06/19 Page 12 of 14

thereunder, 21 C.F.R. Part 1300 er seq.” Such noncompliance renders McKesson’s
representations in its claims misleading because such noncompliance would disqualify
McKesson from operating and receiving payment or approval from the aforementioned federal
programs. For example, McKesson has violated various CSA regulations, including but not
limited to: (i) 21 C.F.R. §1301.71(a) by failing to “provide effective controls and procedures to
guard against theft and diversion of controlled substances;” (ii) 21 C.F.R. §1301.72 (d) by failing
to limit access to controlled substance storage areas “to an absolute minimum number of
specifically authorized employees;” (iii) 21 C.F.R. §1301.74(c) by failing to notify the DEA “in
writing, of any theft or significant loss of any controlled substances within one business day of
discovery of the theft or loss;” and (iv) 21 C.F.R. §1301.77(b) by failing to limit access to
controlled substances “to an absolute minimum number of specifically authorized employees.”
McKesson has also failed to maintain a proper inventory that is a “complete and accurate record
of all controlled substances on had on the date the inventory is taken,” as required by 21 C.F.R.
$1304.11(a) and (e).

LF. In addition, McKesson also failed to disclose to the federal government it is out of
compliance with the 2008 and 2017 settlement agreements with the DOJ — which would have
disqualified McKesson from continuing to be eligible to receive payments under Medicare and
other aforementioned federal programs.

18. The United States paid money to McKesson based on the claims, records or
statements by McKesson or caused to be made by McKesson, without the United States being
aware of the falsity or fraudulent nature of the claims, records or statements and in reliance on
the accuracy of those claims, records or statements.

19. Asaproximate result of McKesson’s violation of the False Claims Act, the
United States has suffered monetary damages by paying amounts to McKesson based on the

false or fraudulent claims, records or statements submitted by McKesson or caused to be

 

? McKesson is a distributor under the CSA as defined by 21 U.S.C. §802(11) and a registrant
under 21 C.F.R. §1301.11(a), which operates “freight forwarding facilities” as defined by 21
C.F.R. §1300.01.

 

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
& WwW WN

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 4:19-cv-02233-DMR Document11 Filed 08/0849 Page 13 of 14

submitted by McKesson. In addition to its actual damages, the United States is entitled to
penalties and other relief as deemed appropriate by the Court.
PRAYER FOR RELIEF
Plaintiffs and Relators Carl Kelley and Michael McElligott, acting on behalf of the
United States and in their individual capacities, pray as follows:
L. For treble damages pursuant to 31 U.S.C. §3729(a)(1) or other applicable law in

an amount to be proven at trial;

No

For penalties pursuant to 31 U.S.C. §3729(a)(1) or other applicable law

3. For attorney fees and costs pursuant to 31 U.S.C. §3729(a)(3) or other applicable
law; and

4. For such other and further relief as the Court deems just.

Respectfully submitted,

DATED: August 8, 2019 QUADRA & COLL, LLP

By: cheuaes CL. OD ved dic

MES A. QUADRA
BECCA COLL
ROBERT D. SANFORD

Attorneys for Plaintiffs and Relators
CARL KELLEY and MICHAEL
MCELLIGOTT

 

Sealed First Amended Complaint Case No. CV19-2233-DMR

 
“A DD WN BB Ww Pp

oo

10
11
{2
13
14
IS
16
17
18
19
20
21
22
23
24
25
26
aT
28

 

 

Case 4:19-cv-02233-DMR Document 11 Filed 08/0849 Page 14 of 14

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury.

DATED: August 8, 2019 QUADRA & COLL, LLP

By: in er Q vredncr
RA

( a ES A. QUA
REBECCA COLL
“ee D. SANFORD
MACHAELA MINGARDI

Attorneys for Plaintiffs and Relators
CARL KELLEY and MICHAEL
MCELLIGOTT

14
Sealed First Amended Complaint Case No. CV19-2233-DMR

 
